PER CURIAM
In this judicial review proceeding the briefs demonstrated considerable confusion about just who did what and to whom. The record is not much help, and counsel for the agency, try as he might, was not successful in relieving the gloom. Petitioner requests that we appoint a master under ORS 183.482(7), but we are doubtful that that would help. Instead, we find that "the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure” and remand for further agency action. ORS 183.482(7).
Remanded.